DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 4/12/2021 have been entered.  Claims 1-14 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (WO 2016/119829) in view of Lundberg (WO 2014/0161603).
Dai teaches:
Re claim 1.  An apparatus comprising: 
a first robotic arm having a distal end and a proximal end, the distal end being configured for movement and the proximal end securing the first robotic arm (first robot arm 12, Figure 1); 
a camera connected with the distal end of the first robotic arm, the camera being configured to capture image data of a second robotic arm and provide the image data to a computer (camera 22, vision system 38, and robot controller 40, Figure 1; and last paragraph on page 4), 


Dai fails to specifically teach: (re claim 1) the camera being configured to capture image data of a passive marker connected with a second robotic arm and provide the image data to a computer.
Dai does teach, at the last paragraph on page 4; and Figure 1, a camera mounted on a distal end of a first robotic arm images the tip of a second robotic arm to generate information useful to determine geometrical relations between geometrical markers in the captured image, especially the distance between the tip of the second robot arm and a target position.  
Lundberg teaches, at calibration marker 13, Figure 1; page 8, lines 17-26; and page 14, lines 24-25, such geometrical markers for locating an end-effector in a captured image may take the form of stickers, magnets, or printed paper positioned on the end-effector.  
In view of Lundberg’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as taught by Dai, (re claim 1) the camera being configured to capture image data of a passive marker connected with a second robotic arm and provide the image data to a computer; since Lundberg teaches geometrical markers for locating an end-effector in a captured image, as required by Dai, may take the form of stickers, magnets, or printed paper positioned on the end-effector.  Using the known passive markers of Lundberg would yield the predictable result of enabling the camera system to locate the end-effector of the second robotic arm in a captured image.  

Dai further teaches:
Re claim 2.  Further comprising: 
a controller configured to receive instructions from the computer generated based on the image data and configured to drive the movement of the first robotic arm based on the instructions (first and last full paragraphs on page 8).

Re claim 4.  A system comprising: 
a first robotic arm having a first camera disposed on a distal end of the first robotic arm (first robot arm 12, and camera 22, Figure 1); 
a first controller connected with the first robotic arm and configured to cause movement of the first robotic arm (vision system 38, and robot controller 40, Figure 1; and page 8, second to last paragraph); and 
a second robotic arm (second robot arm 28, Figure 1), 
wherein the first camera is positioned such that the passive marker is within a field of view of the first camera, the first camera being configured to capture first image data of the passive marker and provide the first image data to a computer, and the first controller being configured to cause the movement of the first robotic arm based on a first set of instructions obtained from the computer, wherein the instructions are based on the first image data (last paragraph on page 4; and page 8, second to last paragraph).

Dai fails to specifically teach: (re claim 4) a second robotic arm having a passive marker connected to a distal end of the second robotic arm; and wherein the first camera is positioned such that the passive marker is within a field of view of the first camera, the first camera being configured to capture first image data of the passive marker and provide the first image data to a computer. 
Dai does teach, at the last paragraph on page 4; and Figure 1, a camera mounted on a distal end of a first robotic arm images the tip of a second robotic arm to generate information useful to determine geometrical relations between geometrical markers in the captured image, especially the distance between the tip of the second robot arm and a target position.  
Lundberg teaches, at calibration marker 13, Figure 1; page 8, lines 17-26; and page 14, lines 24-25, such geometrical markers for locating an end-effector in a captured image may take the form of stickers, magnets, or printed paper positioned on the end-effector.  
In view of Lundberg’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Dai, (re claim 4) a second robotic arm having a passive marker connected to a distal end of the second robotic arm; and wherein the first camera is positioned such that the passive marker is within a field of view of the first camera, the first camera being configured to capture first image data of the passive marker and provide the first image data to a computer; since Lundberg teaches geometrical markers for locating an end-effector in a captured image, as required by Dai, may take the form of stickers, magnets, or printed paper positioned on the end-effector.  Using the known passive markers of Lundberg would yield the predictable result of enabling the camera system to locate the end-effector of the second robotic arm in a captured image.  

Dai further teaches:
Re claim 6.  Further comprising: 
a second controller connected with the second robotic arm and configured to cause movement of the second robotic arm (controller 42, and control connection 46, Figure 1), 
wherein the second robotic arm includes a second camera disposed on the distal end of the second robotic arm, the second camera being configured to capture second image data of the passive marker disposed on the distal end of the first robotic arm and provide the second image data to the computer, and the second controller being configured to cause the movement of the second robotic arm based on a second set of instructions obtained from the computer, wherein the second set of instructions is based on the second image data (last paragraph on page 4; last full paragraph on page 5; and gripper tool 26, and camera 32, Figure 2).

Dai fails to specifically teach: (re claim 6) wherein the first robotic arm includes a passive marker disposed on the distal end of the first robotic arm. 
Dai does teach, at the last paragraph on page 4; last full paragraph on page 5; and gripper tool 26, and camera 32, Figure 2, a camera mounted on a distal end of a second robotic arm images the tip of a first robotic arm to generate information useful to determine geometrical relations between geometrical markers in the captured image, especially the distance between the tip of the first robot arm and a target position.  
Lundberg teaches, at calibration marker 13, Figure 1; page 8, lines 17-26; and page 14, lines 24-25, such geometrical markers for locating an end-effector in a captured image may take the form of stickers, magnets, or printed paper positioned on the end-effector.  
In view of Lundberg’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Dai, (re claim 6) wherein the first robotic arm includes a passive marker disposed on the distal end of the first robotic arm; since Lundberg teaches geometrical markers for locating an end-effector in a captured image, as required by Dai, may take the form of stickers, magnets, or printed paper positioned on the end-effector.  Using the known passive markers of Lundberg would yield the predictable result of enabling the camera system to locate the end-effector of the first robotic arm in a captured image.  

Dai further teaches:
Re claim 7.  Wherein the first camera is positioned such that a fixed marker is within a field of view of the first camera, the first camera being configured to capture first image data of the fixed marker, and wherein the first set of instructions is based on the fixed marker as a reference point (last paragraph on page 4; and page 8, second to last paragraph).

Re claim 10.  Wherein the second robotic arm is stationary (page 6, third paragraph: “stopped in case of an upcoming collision risk”).

Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (WO 2016/119829) as modified by Lundberg (WO 2014/161603) as applied to claims 1, 4, and 6 above, and further in view of Freeman (US Publication No. 2017/0336774).
The teachings of Dai have been discussed above.  Dai fails to specifically teach: (re claims 3 and 5) further comprising: 
a tool flange connected with the distal end of the first robotic arm; and 
an end effector connected with the tool flange and configured to engage with a node, 
wherein the camera is connected with the distal end of the first robotic arm through the end effector and the tool flange; and
(re claim 8) further comprising: 
a second tool flange connected with the distal end of the second robotic arm; and 
a second end effector connected with the second tool flange and configured to engage with a part, 
wherein the second camera is connected with the distal end of the second robotic arm through the second end effector and the second tool flange.

Freeman teaches, at end effector 112, end effector 122, vision system 113, and vision system 123, Figure 2, end effectors at distal ends of robotic arms which are configured to support parts 250, 251, and 252 also support the vision systems 113 and 123.  This known method of situating the end effectors and cameras mounted at the distal end of robotic arms yields the predictable results of allowing the cameras to move where the end effectors move and image the other end effector.  
Lundberg teaches, at Figure 1, such end effectors 4 are commonly mounted to the distal end of robot arms 3 using tool flanges 21.  This allows for the mounting and dismounting of end-effectors, the switching of end-effectors, or the replacement of end-effectors.

In view of Freeman and Lundberg’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as taught by Dai, (re claims 3 and 5) further comprising: a tool flange connected with the distal end of the first robotic arm; and an end effector connected with the tool flange and configured to engage with a node, wherein the camera is connected with the distal end of the first robotic arm through the end effector and the tool flange; and (re claim 8) further comprising: a second tool flange connected with the distal end of the second robotic arm; and a second end effector connected with the second tool flange and configured to engage with a part, wherein the second camera is connected with the distal end of the second robotic arm through the second end effector and the second tool flange; since Freeman teaches end effectors at distal ends of robotic arms which are configured to support parts also support the vision systems.  This known method of situating the end effectors and cameras mounted at the distal end of robotic arms yields the predictable results of allowing the cameras to move where the end effectors move and image the other end effector.  Lundberg teaches such end effectors are commonly mounted to the distal end of robot arms using tool flanges.  This allows for the mounting and dismounting of end-effectors, the switching of end-effectors, or the replacement of end-effectors.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (WO 2016/119829) as modified by Lundberg (WO 2014/161603) as applied to claim 6 above, and further in view of Schreiber (US Publication No. 2018/0021944).
The teachings of Dai have been discussed above.  Dai fails to specifically teach: (re claim 9) further comprising: a switch connected with the first controller and the second controller, wherein the switch is configured to provide the first set of instructions obtained from the computer to the first controller or the second set of instructions obtained from the computer to the second controller.
Schreiber teaches, at command switch 107, Figure 1, and paragraph [0059], such cooperative robots may be controlled by a main computer 140, including a command switch 107 configured for sending commands to the individual manipulator controllers 101S and 102S.  Such a switch is a known method for coordinating control between two cooperative robots which are controlled by a single computer to ensure their movements are coordinated.  The use of such a switch will yield the predictable result of coordinating the movements of the two robots.  
In view of Schreiber’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Dai, (re claim 9) further comprising: a switch connected with the first controller and the second controller, wherein the switch is configured to provide the first set of instructions obtained from the computer to the first controller or the second set of instructions obtained from the computer to the second controller; since Schreiber teaches such cooperative robots may be controlled by a main computer, including a command switch configured for sending commands to the individual manipulator controllers.  Such a switch is a known method for coordinating control between two cooperative robots which are controlled by a single computer to ensure their movements are coordinated.  The use of such a switch will yield the predictable result of coordinating the movements of the two robots.  

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (WO 2016/119829) in view of Lundberg (WO 2014/161603) and Freeman (US Publication No. 2017/0336774).
Dai teaches:
Re claim 11.  An apparatus comprising: 
a memory (paragraph split between pages 1 and 2); and 
at least one processor coupled to the memory (vision system 38 and robot controller 40, Figure 1) and configured to: 
obtain, from a first camera disposed on a first robotic arm, first image data of a passive marker connected to a second robotic arm (last paragraph on page 4); 

Dai fails to specifically teach: (re claim 11) a passive marker connected to a second robotic arm. 
Dai does teach, at the last paragraph on page 4; and Figure 1, a camera mounted on a distal end of a first robotic arm images the tip of a second robotic arm to generate information useful to determine geometrical relations between geometrical markers in the captured image, especially the distance between the tip of the second robot arm and a target position.  
Lundberg teaches, at calibration marker 13, Figure 1; page 8, lines 17-26; and page 14, lines 24-25, such geometrical markers for locating an end-effector in a captured image may take the form of stickers, magnets, or printed paper positioned on the end-effector.  
In view of Lundberg’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Dai, (re claim 11) a passive marker connected to a second robotic arm; since Lundberg teaches geometrical markers for locating an end-effector in a captured image, as required by Dai, may take the form of stickers, magnets, or printed paper positioned on the end-effector.  Using the known passive markers of Lundberg would yield the predictable result of enabling the camera system to locate the end-effector of the second robotic arm in a captured image.  

Dai fails to specifically teach: (re claim 11) 
generate a first set of instructions based on a position of the passive marker in the first image data, the first set of instructions associated with causing connection of a node engaged by the first robotic arm to a part engaged by the second robotic arm; and 
provide the first set of instructions to a first controller connected with the first robotic arm, wherein the first set of instructions causes first movement of the first robotic arm in association with the connection of the node to the part. 

	Freeman teaches, at first part 250, second part 251, and third part 252, Figure 2, and paragraphs [0032 and 0036], coordinating the movement of two robots with end-effector mounted cameras to enable the assembly of diverse components.  One robot may visually monitor the other robot to ensure the components are properly assembled.
	
In view of Freeman’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as taught by Dai, (re claim 11) generate a first set of instructions based on a position of the passive marker in the first image data, the first set of instructions associated with causing connection of a node engaged by the first robotic arm to a part engaged by the second robotic arm; and provide the first set of instructions to a first controller connected with the first robotic arm, wherein the first set of instructions causes first movement of the first robotic arm in association with the connection of the node to the part; since Freeman teaches coordinating the movement of two robots with end-effector mounted cameras to enable the assembly of diverse components.  One robot may visually monitor the other robot to ensure the components are properly assembled.

	Dai further teaches: 
Re claim 12.  Wherein the at least one processor is further configured to: 
obtain, from the first camera disposed on the first robotic arm, updated image data of the passive marker disposed on the second robotic arm after the first movement of the first robotic arm (page 4, last paragraph; and page 5, second paragraph); 
generate an updated set of instructions based on an updated position of the passive marker in the updated image data, the updated set of instructions configured to correct a position of the first robotic arm relative to the second robotic arm in association with the connection of the node to the part (page 3, last full paragraph; page 8, second to last paragraph); and 
provide the updated set of instructions to the first controller connected with the first robotic arm, wherein the updated set of instructions causes corrective movement of the first robotic arm in association with the connection of the node to the part (page 3, last full paragraph; page 8, second to last paragraph).

Re claim 13.  Wherein the at least one processor is further configured to: 
obtain, from a second camera disposed on the second robotic arm, second image data of a passive marker disposed on the first robotic arm (last paragraph on page 4; last full paragraph on page 5; and camera 32, Figure 2); 

Dai fails to specifically teach: (re claim 13) a passive marker disposed on the first robotic arm. 
Dai does teach, at the last paragraph on page 4; last full paragraph on page 5; and gripper tool 26, and camera 32, Figure 2, a camera mounted on a distal end of a second robotic arm images the tip of a first robotic arm to generate information useful to determine geometrical relations between geometrical markers in the captured image, especially the distance between the tip of the first robot arm and a target position.  
Lundberg teaches, at calibration marker 13, Figure 1; page 8, lines 17-26; and page 14, lines 24-25, such geometrical markers for locating an end-effector in a captured image may take the form of stickers, magnets, or printed paper positioned on the end-effector.  
In view of Lundberg’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Dai, (re claim 13) a passive marker disposed on the first robotic arm; since Lundberg teaches geometrical markers for locating an end-effector in a captured image, as required by Dai, may take the form of stickers, magnets, or printed paper positioned on the end-effector.  Using the known passive markers of Lundberg would yield the predictable result of enabling the camera system to locate the end-effector of the first robotic arm in a captured image.  

Dai fails to specifically teach: (re claim 13)  
generate a second set of instructions based on a position of the passive marker in the second image data, the second set of instructions associated with causing the connection AFDOCS/16906829.142of the node engaged by the first robotic arm to the part engaged by the second robotic arm; and 
provide the second set of instructions to a second controller connected with the second robotic arm, wherein the second set of instructions causes second movement of the second robotic arm in association with the connection of the node to the part.

	Freeman teaches, at first part 250, second part 251, and third part 252, Figure 2, and paragraphs [0032 and 0036-0037], coordinating the movement of two robots with end-effector mounted cameras to enable the assembly of diverse components.  One robot may visually monitor the other robot to ensure the components are properly assembled.

In view of Freeman’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as taught by Dai, (re claim 13) generate a second set of instructions based on a position of the first marker in the second image data, the second set of instructions associated with causing the connection AFDOCS/16906829.142of the node engaged by the first robotic arm to the part engaged by the second robotic arm; and provide the second set of instructions to a second controller connected with the second robotic arm, wherein the second set of instructions causes second movement of the second robotic arm in association with the connection of the node to the part; since Freeman teaches coordinating the movement of two robots with end-effector mounted cameras to enable the assembly of diverse components.  One robot may visually monitor the other robot to ensure the components are properly assembled.

	Dai further teaches:
Re claim 14.  Wherein the first image data further comprises data of a fixed marker, and wherein the first set of instructions are based on the fixed marker as a reference point (last paragraph on page 4, the geometric marker is fixed on the distal end of the second robot arm).

Response to Arguments
Applicant’s arguments, see page 6, filed 4/12/2021, with respect to the objections to claims 4 and 12; and the 35 U.S.C. § 112 rejections of claims 2 and 17 have been fully considered and are persuasive.  The objections to claims 4 and 12; and the 35 U.S.C. § 112 rejections of claims 2 and 17 have been withdrawn. 
Applicant’s arguments, see pages 6-8, filed 4/12/2021, with respect to the rejections of claims 1-14 under 35 U.S.C. § 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made further in view of Lundberg (WO 2014/0161603).  With regards to the claimed limitation of a “passive marker connected with a second robotic arm,” Dai specifies, at the last paragraph on page 4; and Figure 1, a camera mounted on a distal end of a first robotic arm images the tip of a second robotic arm to generate information useful to determine geometrical relations between geometrical markers in the captured image, especially the distance between the tip of the second robot arm and a target position.  Dai does not provide any further guidance as to the form of the geometrical markers captured by the camera; however Lundberg teaches, at calibration marker 13, Figure 1; page 8, lines 17-26; and page 14, lines 24-25, such geometrical markers for locating an end-effector in a captured image may take the form of stickers, magnets, or printed paper positioned on the end-effector.  Using the known passive markers of Dai would yield the predictable result of enabling the camera system to locate the end-effector of the second robotic arm in a captured image.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER D PATTON/           Primary Examiner, Art Unit 3664